                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHAUN HENDERSON,                                )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )           Case No. 15-529-RJD
                                                )
KIMBERLY BUTLER, et al.,                        )
                                                )
       Defendants.                              )
                                                )


                                            ORDER

DALY, Magistrate Judge:

        Before the Court are the motions in limine filed by Plaintiff and Defendants (Docs. 113,

114, 123, 125). The Court has reviewed the motions, and any responses thereto, and sets forth its

rulings as follows:

               Plaintiff Shaun Henderson’s Motions in Limine (Docs. 114, 123)

   1. Plaintiff seeks to exclude evidence relating to his criminal history giving rise to his

confinement at Menard arguing any such evidence is unduly prejudicial and not relevant to any

claim at issue. Defendants oppose Plaintiff’s motion, asserting they intend to offer evidence of

Plaintiff’s prior convictions under Rule 609.

       Federal Rule of Evidence 609(a)(1)(A) provides that evidence of a criminal conviction

(punishable by death or by imprisonment of more than one year) may be admitted for the purpose

of attacking a witness’s character for truthfulness. This provision is subject to Federal Rule of

Evidence 403, which states that “[t]he court may exclude relevant evidence if its probative value

is substantially outweighed by a danger of one or more of the following: unfair prejudice,

                                           Page 1 of 6
confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”

        The Court agrees with Plaintiff that the probative value of his criminal convictions is

substantially outweighed by the danger of unfair prejudice.          Plaintiff’s motion in limine is

therefore GRANTED IN PART AND DENIED IN PART. Defendants may introduce evidence

that Plaintiff has been convicted of felonies and is incarcerated with the Illinois Department of

Corrections for an extended period of time. Defendants shall not introduce evidence identifying

the specific crimes for which Plaintiff is incarcerated.

    2. Plaintiff seeks to bar reference to Plaintiff’s disciplinary ticket issued in September 2014

for unauthorized movement and the discipline connected therewith, arguing such evidence would

be unduly prejudicial and not relevant to any issue in this matter. Defendants indicate they do not

intend to offer evidence of Plaintiff’s disciplinary ticket issued in September 2014 because it is

outside of the relevant timeframe in which Plaintiff was placed in investigatory status. The Court

GRANTS Plaintiff’s motion to bar evidence of Plaintiff’s disciplinary ticket issued in September

2014 unless Plaintiff opens the door on the topic.

    3. Plaintiff seeks to bar reference to the financial condition of the State of Illinois and whether

there is any insurance monies available to pay any judgment which may be issued, arguing such

reference would be unduly prejudicial and not relevant to any pending issue. Defendants have no

objection. Plaintiff’s motion is GRANTED. Defendants shall be barred from referencing the

financial condition of the State of Illinois.

    4. Plaintiff seeks to bar reference to any individual Defendant’s ability to pay a judgment,

financial condition, salary, or financial status, arguing any such reference would be unduly

prejudicial and not relevant to any issue in this matter. Defendants have no objection. Plaintiff’s
                                             Page 2 of 6
motion is GRANTED. Defendants shall be barred from referencing any individual Defendant’s

financial status.

    5. Plaintiff seeks to bar any statement to the jury that justifies or explains a Defendant’s

absence at trial, arguing any explanation would be hearsay and not based on any evidence which

would be properly admissible at trial. At this time, Defendants are not certain whether this will

be an issue. Counsel for Defendants asserts that if a Defendant is not present for the entire trial

Defendants would not likely ask for justification as to that point, depending on the circumstances;

however, in the case of an emergency (i.e. car accident) that precluded a Defendant’s presence for

a portion of the trial, defense counsel would request a brief explanation for such an absence. This

issue is TAKEN UNDER ADVISEMENT.

    6. Plaintiff seeks to bar any reference to the disciplinary history of any witness called by

Plaintiff including any reference to disciplinary tickets and punishments given for such

disciplinary infractions, arguing any such evidence would be unduly prejudicial and not relevant

to any claim at issue. Defendants are not certain exactly what discipline of his witnesses Plaintiff

seeks to exclude. Defendants agree that some disciplinary documents related to the investigation

at issue in this case are not directly relevant to Plaintiff’s claims at issue. Defendants do not intend

to discuss discipline that is not relevant to this case or not otherwise admissible under Rule 608(b),

which allows cross-examination on specific instances of untruthful conduct.                 The Court

GRANTS Plaintiff’s motion to bar reference to the disciplinary history of Plaintiff’s witnesses.

    7. Plaintiff seeks to bar any reference to the criminal history of any witness called by Plaintiff

including the criminal history giving rise to confinement at Menard, arguing any such evidence is

unduly prejudicial and not relevant to any claim at issue in this matter. Defendants oppose

Plaintiff’s motion, asserting they intend to offer evidence of the prior convictions of Plaintiff’s
                                           Page 3 of 6
witnesses under Rule 609.

       Federal Rule of Evidence 609(a)(1)(A) provides that evidence of a criminal conviction

(punishable by death or by imprisonment of more than one year) may be admitted for the purpose

of attacking a witness’s character for truthfulness. This provision is subject to Federal Rule of

Evidence 403, which states that “[t]he court may exclude relevant evidence if its probative value

is substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”

       The Court agrees with Plaintiff that the probative value of his witnesses’ criminal

convictions is substantially outweighed by the danger of unfair prejudice. Plaintiff’s motion in

limine is therefore GRANTED IN PART AND DENIED IN PART. Defendants may introduce

evidence that Plaintiff’s witnesses have been convicted of felonies and are incarcerated with the

Illinois Department of Corrections for an extended period of time. Defendants shall not introduce

evidence identifying the specific crimes for which Plaintiff’s witnesses are incarcerated.

   8. Plaintiff seeks to bar any reference to any investigation conducted by Defendants regarding

the incident referenced in Plaintiff’s Complaint as well as any disciplinary matter because no initial

disclosures were made regarding the investigation under Rule 26 and it was not produced when

Plaintiff requested it during discovery. Defense counsel does not dispute that the investigation

was disclosed to Plaintiff after discovery closed in this matter. Defendants argue no initial

disclosures were required under Rule 26, as an action filed by prisoner pro se is exempt from the

disclosure requirement pursuant to Rule 26(a)(1)(B)(iv) and disclosure was not ordered in the case.

Defendants argue the investigation is relevant to the determination on the merits of the case. The

investigation at issue concerns the impetus of the events at issue here: the investigation into the
                                          Page 4 of 6
cellphone contraband issue. Defendants assert that although the cellphone investigation is not

actually at issue in the case, Plaintiff alleges that his refusal to speak to investigators led to

retaliatory conduct and unwarranted placement in segregation on investigative status. Defendants

would use the investigation to show that there was justification to place Plaintiff in segregation on

investigative status with regard to his implicated involvement with the contraband. Defendants

argue the investigation would also show that Plaintiff was not targeted but was suspected based on

information uncovered throughout the investigation. The investigation ultimately revealed that a

correctional officer was involved, and the officer was eventually discharged and criminally

prosecuted.   Defendants assert the need to keep Plaintiff on investigative status during the

pendency of the investigation was warranted. Defendants oppose any bar to referencing the

investigation conducted by Defendants.

       No initial disclosures were required under Rule 26.           Plaintiff was aware that an

investigation was conducted because he was interviewed during the course of the investigation.

Plaintiff is not prejudiced by the disclosure of the investigation after the close of discovery.

Therefore, Plaintiff’s motion in limine to bar any reference to the investigation is DENIED.

Specific objections as to documents included with the Investigation Report Number C13-MEN-

344 are TAKEN UNDER ADVISEMENT.

                        Defendants’ Motions in Limine (Doc. 113, 125)

   1. Defendants seek to prohibit Plaintiff from offering evidence or testimony, or otherwise

suggesting, that the State of Illinois may indemnify the Defendants. Plaintiff does not object to

this motion. Defendants’ motion is GRANTED. Plaintiff shall be barred from suggesting that

the State of Illinois will indemnify Defendants.

   2. Defendants seek to prohibit Plaintiff from offering evidence or testimony of other lawsuits
                                          Page 5 of 6
involving any of the Defendants. Plaintiff does not object to this motion. Defendants’ motion is

GRANTED. Plaintiff shall be barred from offering evidence or testimony of other lawsuits

involving any of the Defendants.

   3. Defendants seek to prohibit Plaintiff from referencing claims unrelated to the claims

proceeding to trial, including those already dismissed by this Court. Plaintiff does not object to

this motion. Defendants’ motion is GRANTED. Plaintiff shall be barred from referencing

claims unrelated to the claims proceeding to trial.

   4. Defendants seek to prohibit Plaintiff from making any “golden rule” appeal. Plaintiff

Plaintiff does not object to this motion. Defendants’ motion is GRANTED. Plaintiff shall be

barred from setting forth any argument or testimony that the jury place itself in Plaintiff’s position

or engage in a hypothetical wherein the jurors are asked to place themselves in Plaintiff’s position.

IT IS SO ORDERED.

DATED: December 20, 2018


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 6 of 6
